To sustain the judgment in this case it must reasonably appear from the evidence (1) that appellee's fireman, Ross, was incompetent to discharge the duties of employment in receiving and communicating signals to the engineer for the movement of his engine; (2) that appellant at the time of the accident knew, or by the exercise of reasonable diligence could have known, of the fireman's incompetency in that regard; (3) that appellee did not, when performing the service in which he was injured, know that Ross was incompetent, or, if he did know it, he did not know Ross was the man to and from whom he was communicating and receiving signals for the management or movement of the engine; (4) that Ross, by reason of his incompetency, when the engine was at a standstill, without being signaled so to do by appellee, gave a signal to the engineer to move his engine, and that its movement in obedience to such signal was the cause of appellee's injury.
I believe the evidence is sufficient to warrant the jury in finding that Ross was incompetent to discharge the duties of his employment. But in my opinion it is wholly insufficient to establish the other three issues essential to appellee's recovery. If I am mistaken in this, I can not be in the conclusion, formed from reading and carefully considering all the evidence, that the overwhelming weight of the testimony upon these issues is against the appellee.
There is no room from the evidence to question the fact that before employing Ross as a fireman, from the exercise of ordinary care to fit him for his duties and to determine his qualifications, appellant really believed that he was reasonably competent to discharge the duties of his employment. If the appellant knew, or, by the exercise of reasonable diligence could have known, of his incompetency, it must have obtained such knowledge, or be imputed with it, from a failure to exercise ordinary diligence to discover his incompetency after Ross was employed and engaged in its service. Appellant, having at the time of the employment exercised ordinary care in determining the competency of its *Page 187 
servant, must, in order to render it liable for the consequences of his incompetency, have been either informed of such acts or omissions on the part of Ross as would, under like circumstances, indicate to an ordinarily prudent person that he was incompetent to discharge his duties; or have failed to exercise such supervision over him in the performance of his labor as would, if exercised, be reasonably sufficient to show his incompetency. The contention of the appellee is that he, having himself learned of Ross' incompetency to correctly take and communicate signals on the evening before the accident, made complaint to the fireman's vice-principal, and informed him of the fact that Ross was incapable of performing his duties as fireman. It is through this communication alone that he seeks to charge appellant with knowledge of the incompetency of Ross. If the fact of incompetency were in the manner claimed made known to one of appellant's servants who had authority from his master to employ or discharge a fireman, knowledge thus obtained would be the knowledge of the company. If, then, with such knowledge, appellant, through such vice-principal, promised appellee to discharge Ross and have a competent fireman in his place, and appellee continued in its service as a switchman, relying on such promise, and while in the discharge of his duty, without knowing that Ross was the fireman on the engine, was injured by reason of a wrong signal given by Ross to the engineer, the company would be liable for the injury thus inflicted.
In his original petition the appellee alleged that one Fuller, nicknamed O'Toole, was the vice-principal to whom he complained of Ross' incompetency and who promised to discharge him. Having obtained a judgment on the petition containing such allegation, which, on appeal to this court, was reversed because the evidence was insufficient to show that Fuller had authority to employ or discharge a fireman, the appellee applied to the Supreme Court for a writ of error upon the ground that the decision practically settled the case, and he could obtain no other or further evidence on another trial. The application being denied, he then amended his pleadings by alleging that one M.J. Mulligan was Ross' vice-principal, having authority to employ and discharge its firemen, and that he complained to Mulligan of Ross' incompetency, and that he promised to remove him. If, then, it should be conceded that the complaint was made to Mulligan (which I do not believe the evidence is sufficient to show), to charge appellant with knowledge of Ross' incompetency it must appear from the evidence that Mulligan was intrusted with the performance of the duty of hiring and discharging appellant's fireman of switch engines. For if he was intrusted with such duty, he could, upon determining the truth of the complaint, have performed the company's duty of removing Ross and employing a competent fireman in his place.
Mulligan was, at the time of the accident, appellant's yardmaster at San Antonio. The testimony of himself and of those who from their relation to the company were in the best attitude to know, to my mind *Page 188 
shows beyond a reasonable doubt that Mulligan was vested with no authority by the company to either employ or discharge its firemen. He had authority, subject to the approval of the division superintendent, to employ and discharge switchmen. But at the time the complaint is alleged to have been made to Mulligan of the incompetency of Ross, Harry Nangle, then in charge of appellant's roundhouse, and J.J. Ryan, general master mechanic, were the only persons authorized to employ and discharge firemen. Taking the most favorable view to the appellee of the evidence on this point, it goes no further than to show that when he reported any of appellant's employes for negligence, inefficiency, incompetency, or disobedience to orders, when atwork in the yard of which he was foreman, and recommended their removal, they were relieved or discharged from further work there
by the officers of the company having authority to discharge them. This falls far short of proof that he had the authority from the company to employ or discharge a fireman.
In the face of his allegations, it can not be contended by appellee that he was ignorant of the fact that Ross was incompetent to discharge the duties of a fireman on a switch engine. If then he, after having complained of the fireman's incompetency, and, as he claims, having such promise from him to whom the complaint was made, knew on the morning of the accident that such unskillful fireman was on the engine, and that he, in the discharge of his duties as switchman, would have to give and receive signals from him, which, from his incompetency, Ross was unable to properly perform, by continuing with such knowledge in appellant's service the appellee, as incident to his employment, assumed the risk of all danger that might naturally and probably result from the incompetency of such fireman. I can not perceive, under the evidence in this case, how it is possible for the appellee not to have known, when he was performing the service in which he was injured, that the same fireman of whose incompetency he had complained was on the engine receiving from and communicating signals to him. If he knew Ross by sight, though he may not have known his name well enough to identify him in making the complaint, then he must have recognized him on the engine the next morning just prior to the accident when giving signals to and receiving them from him. Ross was necessarily in a position where he could be easily seen and recognized by the appellee, and there was nothing to prevent such recognition. Knowing that Ross was incompetent, and expecting him to be replaced by a more efficient servant, it is improbable that appellee when he resumed his duties on the morning he was hurt did not see and know who the fireman was upon whose skill and efficiency his own safety depended while discharging his duties as switchman. Ordinary care for his own safety dictated that he should exercise the opportunity of looking the fireman in the face and ascertain whether he was the one against whom he had made complaint, or some one else, before he commenced his day's labor. And for him to say that *Page 189 
he did not, is to say that he acted contrary to the dictates of human nature and reason.
Upon the fourth essential issue, the appellee's evidence is to the effect that while the engine was moving slowly in obedience to a slow signal given by him, he made a coupling to two cars, and then gave the man (Ross) on the fireman's side the stop signal; that the engine in obedience to the signal came to a stop; that he then went under the coaches to cut the airhose and stopcock; and while under there in the act of cutting the airhose, the engine was placed in motion, and he was caught between the platforms of the two cars and thereby injured. None of the testimony introduced by appellee tends to show that after the engine was stopped in obedience to his signal the fireman gave the engineer any other signal, or that any signal word or act of Ross caused the engineer to set the engine in motion while appellee was under the cars. If the evidence on this point had closed with appellee's testimony, I should say without hesitation that there is not a scintilla of evidence that tends in the least to prove this issue in appellee's favor. But appellant's witnesses give a different version of how the accident occurred. It appears from the following testimony of Mr. Walton, the engineer. He says: "At the time of the accident we were backing two sleeping cars on Davis 1 — switch to couple on to the coaches standing on the switch. I backed at the rate of three or four miles an hour until I got about one car length of the coaches, when I slowed down to about one mile an hour to make the coupling. The fireman was taking the signals from the plaintiff and repeating them to me at the time of the accident to come back slowly. Fuller was on my side of the engine giving me a slow-back signal; we struck the car going very slowly, and immediately after I felt the jar of the cars in coupling; the fireman called me to stop, saying some man had his foot cut, and I immediately applied the airbrake, reversed the engine, and instantly brought the train to a stop. I looked from the fireman's side of the engine and saw plaintiff stagger out as though from between the coaches." It is only by excising from the testimony quoted the sentence, "the fireman was taking the signals from the plaintiff and repeating them to me at the time of the accident to come back slowly," and joining it to appellee's testimony, that a conclusion can be reached on this issue favorable to him. I do not think testimony should be juggled with in this way in order to reach a conclusion in favor of or against either party. There is no more reason for taking this excerpt of Walton's testimony as true and other portions of it as false than there would be for considering the excerpt false and the other part true. This sentence is in perfect harmony with the entire body of the testimony of appellant, coming from a number of witnesses, as to how the accident occurred; and can only be reconciled with appellee's version of it by considering all the other evidence of appellant on this point false. In my opinion the great preponderance of the evidence shows that appellee gave no stop signal; that the train had not stopped, but was moving slowly in obedience to *Page 190 
a slow signal given by appellee to Ross and properly communicated by him to the engineer; that Eckles negligently went under the coaches when the train was in motion, and that his own negligence was the proximate cause of his injury.
The verdict of the jury in this case was for $30,000. It is unnecessary for me to enter into any argument or cite authorities to show that it is excessive, for this is confessed by appellee's entering of a remittitur of one-third of it. When I consider the size of this verdict, confessedly $10,000 in excess of the damages sustained, I can not but conclude that it is the product of passion and prejudice. Being of this opinion, in view of my best judgment that on three essential issues (if the verdict upon them finds any support at all in the evidence) the finding of the jury is contrary to the overwhelming weight of the testimony, I am driven to the conclusion that the passion and prejudice of the jury influenced them in their finding on these issues as well as on the issue of damages. If a verdict is clearly the exponent of passion and prejudice, as I believe this one to be, it would be a denial and mockery of justice to let it stand. It is not for the appellee to say how much he will take from the appellant, but for a fairminded and impartial jury to determine from a consideration of the evidence, how much, if anything, he is entitled to under the law. When a fair and impartial jury have reached a verdict, such as they believe the law and evidence justify, then, if it should upon appeal be deemed excessive, it may be cured by a remittitur. But I do not believe that a verdict which is clearly the exponent of passion and prejudice can be cured in any other way than by setting it aside and holding it for naught.
For the reasons stated I have dissented from the opinion of the court affirming the judgment, and believe a rehearing should be granted and the cause remanded for another trial.
Writ of error refused.